DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Examiner Note:  claim 8 of US patent 11,133,987 is misprinted. The claim is printed in its original form, which does not include all the proposed amended language that has been proposed and agreed upon.  The Double Patenting Rejection recited claim 8 based on the Notice of Allowance mailed on 5/17/2021.

US Patent Application #17/410,374 (pending application)
US Patent # 11,133,987 (16/663,157)
1. A network configuration management system comprising: 
a computer processor operable to execute a set of computer-readable instructions; and a memory operable to store the set of computer-readable instructions operable to: 
receive data associated with a network node, the data including data of a first type and data of a second type, the data of the first type and the data of the second type being different; 


assign the network node to a first cluster based on the data of the first type, the data of the first type including bandwidth data; 
determine, using the data of the first type, a forecast of a bandwidth demand of the network node at a first time; 









assign the network node to a second cluster based on the data of the second type; 


determine, based on the forecast and the assignment of the network node to the second cluster, an indication of a first change to be made to a network including the network node, wherein the first change includes at least one of: a firmware change, a node split, or an addition of a new network node; and 

determine an indication of a second change to be made to the network including the network node, wherein the second change includes at least one of: a firmware change, a node split, or an addition of a new network node, and wherein the second change is different than the first change.
8. A network configuration management system comprising:
a computer processor operable to execute a set of computer-readable instructions; and a memory operable to store the set of computer-readable instructions operable to:
receive data including a node identifier associated with a network node, the data including data of a first type and data of a second type;

extract, using fuzzy logic, a node number from the node identifier;
assign the network node to a first cluster based on the data of the first type, the data of the first type including bandwidth data;
determine, using the data of the first type, a forecast of a bandwidth demand of the network node at a first time;
determine a cadence of the data of the second type, wherein the cadence comprises a frequency at which the data of the second type is received from the network node; and
perform de-noising of the data of the second type, wherein de-noising removes one or more abnormalities in the cadence from the network node;
assign the network node to a second cluster based on the data of the second type, the data of the second type being different than the data of the first type; and

determine, based on the forecast and the assignment of the network node to the second cluster, an indication of a first change to be made to a network including the network node, wherein the first change includes at least one of: a technology change, a node split, or an addition of a new network node.

determine a cadence of the data of the second type, wherein the cadence comprises a frequency at which the data of the second type is received from the network node; and
perform de-noising of the data of the second type, wherein de-noising removes one or more abnormalities in the cadence from the network node;

2. The system of claim 1, wherein the data of the second type includes at least one of: topology data, telemetry data, geography data, configuration information, or input information.
9. The system of claim 8, wherein the data includes at least one of topology data, telemetry data, geography data, configuration information, or input
information.
3. The system of claim 1, wherein the data includes a node identifier for the network node, and wherein the computer-readable instructions are further operable to: extract, subsequent to receiving the data, prior to determining the forecast of the bandwidth demand, and using fuzzy logic, a node number from the node identifier; determine a cadence of the data, wherein the cadence comprises a frequency at which the data is received from the network node; and 

perform de-noising of the data, wherein de-noising removes one or more abnormalities in the cadence from the network node.
8.  …. receive data including a node identifier




extract, using fuzzy logic, a node number from the node identifier;
determine a cadence of the data of the second type, wherein the cadence comprises a frequency at which the data of the second type is received from the network node; and
perform de-noising of the data of the second type, wherein de-noising removes one or more abnormalities in the cadence from the network node.

4. The system of claim 1, where to assign the network node to a first cluster based on the data of the first type further comprises: determine, based on the forecast, that the network node is associated with a growth rate; and determine, based on the growth rate, to assign the network node the first cluster.
10. The system of claim 8, where to assign the network node to a first cluster based on the data of the first type further comprises: determine, based on the forecast, that the network node is associated with a growth rate; and determine, based on the growth rate, to assign the network node the first cluster.
5. The system of claim 1, wherein to determine, using the data, the forecast of the bandwidth demand of the network node at the first time further comprises: receive a regressor set; and perform, using a first statistical model, dynamic time-warping on the data, wherein the dynamic time-warping is based on at least one of seasonality or periodicity.
11. The system of claim 8, wherein to determine, using the data, the forecast of the bandwidth demand of the network node at the first time further comprises: receive a regressor set; and perform, using a first statistical model, dynamic time-warping on the data, wherein the dynamic time-warping is based on at least one of seasonality or periodicity.
6. The system of claim 5, wherein the regressor set includes either time-based regressors or external regressors, the external regressors including at least one of customer counts, value-per- node, number of commercial passings, or socioeconomic data.
12. The system of claim 11, wherein the regressor set includes either time-based regressors or external regressors, the external regressors including at least one of customer counts, value-per-node, number of commercial passings, or socioeconomic data.
7. The system of claim 5, where in the computer-readable instructions are further operable to: perform, using a second statistical model, dynamic time-warping on the data; receive an error rate associated with the first statistical model and an error rate associated with the second statistical model; determine that the error rate associated with the first statistical model is less than the error rate associated with the second statistical model; and select, based on the determination that the error rate associated with the first statistical model is less than the error rate associated with the second statistical model, an output associated with the first statistical model.
13. The system of claim 11, wherein the computer-readable instructions are further operable to: perform, using a second statistical model, dynamic time-warping on the data; receive an error rate associated with the first statistical model and an error rate associated with the second statistical model; determine that the error rate associated with the first statistical model is less than the error rate associated with the second statistical model; and select, based on the determination that the error rate associated with the first statistical model is less than the error rate associated with the second statistical model, an output associated with the first statistical model.
8. The system of claim 1, wherein to determine, based on the forecast and the assignment of the network node to the second cluster, an indication of a change to be made to a network including the network node further comprises: identify a plurality of indications of changes; receive a constraint, wherein the constraint is configured to at least one of minimize a cost 43Attorney Docket: 24663-0392 (0318CON) of the network node or maximize a profitability of the network node; and select, based on the constraint, the first change to be made to the network from the plurality of indications of changes to the network.
14. The system of claim 8, wherein to determine, based on the forecast and the assignment of the network node to the second cluster, an indication of a change to be made to a network including the network node further comprises: identify a plurality of indications of changes; receive a constraint, wherein the constraint is configured to at least one of minimize a cost of the network node or maximize a profitability of the network node; and select, based on the constraint, the first change to be made to the network from the plurality of indications of changes to the network.
9. An intelligent networking planning method comprising: 
receiving data associated with a network node, the data including data of a first type and data of a second type, the data of the first type and the data of the second type being different; 

assigning the network node to a first cluster based on the data of the first type, the data of the first type including bandwidth data; 











determining, using the data of the first type, a forecast of a bandwidth demand of the network node at a first time; 

assigning the network node to a second cluster based on the data of the second type; and 

determining, based on the forecast and the assignment of the network node to the second cluster, an indication of a first change to be made to a network including the network node, wherein the first change includes at least one of: a technology change, a node split, or an addition of a new network node; and 

determining an indication of a second change to be made to the network including the network node, wherein the second change includes at least one of: a firmware change, a node split, or an addition of a new network node, and wherein the second change is different than the first change.
1. An intelligent networking planning method comprising: 
receiving data associated with a network node, the data including data of a first type and data of a second type, the data including a node identifier; 


assigning the network node to a first cluster based on the data of the first type, the data of the first type including bandwidth data; 
extracting, subsequent to receiving the data and using fuzzy logic, a node number from the node identifier; 
determining a cadence of the data of the second type, wherein the cadence comprises a frequency at which the data is received from the network node; 
performing de-noising of the data of the second type, wherein de-noising removes one or more abnormalities in the cadence from the network node; 
determining, using the data of the first type, a forecast of a bandwidth demand of the network node at a first time; 

assigning the network node to a second cluster based on the data of the second type, the data of the second type being different than the data of the first type; and determining, based on the forecast and the assignment of the network node to the second cluster, an indication of a first change to be made to a network including the network node, wherein the first change includes at least one of: a technology change, a node split, or an addition of a new network node.
10. The method of claim 9, wherein the data of the second type includes at least one of topology data, telemetry data, geography data, configuration information, or input information.
2. The method of claim 1, wherein the data includes at least one of topology data, telemetry data, geography data, configuration information, or input information.
11. The method of claim 9, further comprising: performing, using fuzzy logic, an analysis of the data to generate second data; 

determining a cadence of the second data, wherein the cadence comprises a frequency at which the data is received from the network node; 

comparing the frequency at which the data is received from the network node to a threshold frequency; and 44Attorney Docket: 24663-0392 (0318CON) 

performing de-noising of the second data, wherein de-noising removes one or more abnormalities in the cadence from the network node.
1. … 
extracting, subsequent to receiving the data and using fuzzy logic, a node number from the node identifier; 

determining a cadence of the data of the second type, wherein the cadence comprises a frequency at which the data is received from the network node; 





performing de-noising of the data of the second type, wherein de-noising removes one or more abnormalities in the cadence from the network node;  
12. The method of claim 9, where to assign the network node to a first cluster based on the data of the first type further comprises: 
determining, based on the forecast, that the network node is associated with a growth rate; and 
determining, based on the growth rate, to assign the network node the first cluster.
3. The method of claim 1, where to assign the network node to a first cluster based on the data of the first type, further comprises: 
determine, based on the forecast, that the network node is associated with a growth rate; and 
determine, based on the growth rate, to assign the network node the first cluster.
13. The method of claim 9, wherein to determine, using the data, the forecast of the bandwidth demand of the network node at the first time further comprises: receiving a regressor set; and 
performing, using a first statistical model, dynamic time-warping on the data, wherein the dynamic time-warping is based on at least one of seasonality or periodicity.
4. The method of claim 1, wherein to determine, using the data, the forecast of the bandwidth demand of the network node at the first time further comprises: receive a regressor set; and 
perform, using a first statistical model, dynamic time-warping on the data, wherein the dynamic time-warping is based on at least one of seasonality or periodicity.
14. The method of claim 13, wherein the regressor set includes either time-based regressors or external regressors, the external regressors including at least one of customer counts, value-per- node, number of commercial passings, or socioeconomic data.
5. The method of claim 4, wherein the regressor set includes either time-based regressors or external regressors, the external regressors including at least one of customer counts, value-per-node, number of commercial passings, or socioeconomic data.
15. The method of claim 13, further comprising: 
performing, using a second statistical model, dynamic time-warping on the data; receiving an error rate associated with the first statistical model and an error rate associated with the second statistical model; 
determining that the error rate associated with the first statistical model is less than the error rate associated with the second statistical model; and 
selecting, based on the determination that the error rate associated with the first statistical model is less than the error rate associated with the second statistical model, an output associated with the first statistical model.
6. The method of claim 4, further comprising: 
perform, using a second statistical model, dynamic time-warping on the data; 
receive an error rate associated with the first statistical model and an error rate associated with the second statistical model; 
determine that the error rate associated with the first statistical model is less than the error rate associated with the second statistical model; and 
select, based on the determination that the error rate associated with the first statistical model is less than the error rate associated with the second statistical model, an output associated with the first statistical model.
16. The method of claim 9, wherein to determine, based on the forecast and the assignment of the network node to the second cluster, an indication of a change to be made to a network including the network node further comprises: identifying a plurality of indications of changes; receiving a constraint, wherein the constraint is configured to at least one of minimize a cost of the network node or maximize a profitability of the network node; and 
selecting, based on the constraint, the first change to be made to the network from the plurality of indications of changes to the network.
7. The method of claim 1, wherein to determine, based on the forecast and the assignment of the network node to the second cluster, an indication of a change to be made to a network including the network node further comprises: identifying a plurality of indications of changes; receiving a constraint, wherein the constraint is configured to at least one of minimize a cost of the network node or maximize a profitability of the network node; and 
selecting, based on the constraint, the first change to be made to the network from the plurality of indications of changes to the network.
17. The method of claim 11, wherein performing de-noising of the second data further comprises: 
determining, that the frequency at which the data is received from the network node is below the threshold frequency; and imputing, based on the determination that the frequency is below the threshold frequency a missing data value for the network node.
18. The method of claim 8, wherein performing de-noising of the second data further comprises: 
determining, that the frequency at which the data is received from the network node is below the threshold frequency; and imputing, based on the determination that the frequency is below the threshold frequency a missing data value for the network node.
18. A non-transitory computer-readable medium storing computer-executable instructions, that when executed by at least one processor, cause the at least one processor to: 
receive data associated with a network node, the data including data of a first type and data of a second type. the data of the second type being different than the data of the first type; 
assign the network node to a first cluster based on the data of the first type, the data of the first type including bandwidth data; 













determine, using the data of the first type, a forecast of a bandwidth demand of the network node at a first time; 

assign the network node to a second cluster based on the data of the second type; and 

determine, based on the forecast and the assignment of the network node to the second cluster, an indication of a first change to be made to a network including the network node, wherein the first change includes at least one of: a firmware change, a node split, or an addition of a new network node; and 

determine an indication of a second change to be made to the network including the network node, wherein the second change includes at least one of: a firmware change, a node split, 46Attorney Docket: 24663-0392 (0318CON) or an addition of a new network node, and wherein the second change is different than the first change.
15. A non-transitory computer-readable medium storing computer-executable instructions, that when executed by at least one processor, cause the at least one processor to: 
receive data associated with a network node, the data including data of a first type and data of a second type, the data including a node identifier; 

assign the network node to a first cluster based on the data of the first type, the data of the first type including bandwidth data; 

extract, subsequent to receiving the data and using fuzzy logic, a node number from the node identifier; 
determine a cadence of the data of the second type, wherein the cadence comprises a frequency at which the data is received from the network node; perform de-noising of the data of the second type, wherein de-noising removes one or more abnormalities in the cadence from the network node; 

determine, using the data of the first type, a forecast of a bandwidth demand of the network node at a first time; 

assign the network node to a second cluster based on the data of the second type, the data of the second type being different than the data of the first type; and determine, based on the forecast and the assignment of the network node to the second cluster, an indication of a first change to be made to a network including the network node, wherein the first change includes at least one of: a firmware change, a node split, or an addition of a new network node.
19. The non-transitory computer-readable medium of claim 18, wherein the data includes at least one of topology data, telemetry data, geography data, configuration information, or input information.
16. The non-transitory computer-readable medium of claim 15, wherein the data includes at least one of topology data, telemetry data, geography data, configuration information, or input information.
20. The non-transitory computer-readable medium of claim 18, wherein the computer- executable instructions further cause the at least one processor to: perform, using fuzzy logic, an analysis of the data to generate second data; 

determine a cadence of the second data, wherein the cadence comprises a frequency at which the data is received from the network node; compare the frequency at which the data is received from the network node to a threshold frequency; and perform de-noising of the second data, wherein de-noising removes one or more abnormalities in the cadence from the network node.



15. … 
extract, subsequent to receiving the data and using fuzzy logic, a node number from the node identifier; 
determine a cadence of the data of the second type, wherein the cadence comprises a frequency at which the data is received from the network node; 
perform de-noising of the data of the second type, wherein de-noising removes one or more abnormalities in the cadence from the network node; 





Claims 1, 9 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 1 and 15 of U.S. Patent No. 11,133,988, hereinafter ‘988 in view of Hua (US 9,990,607 B1).

As for claim 1, 988’ teaches a network configuration management system comprising: 
a computer processor operable to execute a set of computer-readable instructions; and a memory operable to store the set of computer-readable instructions operable to (claim 8, preamble): 
receive data associated with a network node, the data including data of a first type and data of a second type (claim 8, stanza 1), the data of the first type and the data of the second type being different (claim 8, stanza 8); 
assign the network node to a first cluster based on the data of the first type, the data of the first type including bandwidth data (claim 8, stanza 3); 
determine, using the data of the first type, a forecast of a bandwidth demand of the network node at a first time (claim 8, stanza 4); 
assign the network node to a second cluster based on the data of the second type (claim 8, stanza 7); 
determine, based on the forecast and the assignment of the network node to the second cluster, an indication of a first change to be made to a network including the network node, wherein the first change includes at least one of: a firmware change, a node split, or an addition of a new network node (claim 8, stanza 8).
 ‘988 fails to teach determine an indication of a second change to be made to a network including a network node, wherein the second change includes at least one of: a firmware change, a node split, or an addition of a new network node, and wherein the second change is different than the first change.
However, it is well known in the art, to collect data from nodes and assign the nodes to group, as evidenced by Hua.
Hua discloses
determine an indication of a second change to be made to a network including a network node, wherein the second change includes at least one of: a firmware change, a node split, or an addition of a new network node, and wherein the second change is different than the first change (col. 14, lines 1-16 describe information that determines a node n is to be removed e.g. if node n is in node group g that does not has the largest population and does not has the largest level in group g, then the node is swapped with another node and the node then removed; col. 15, lines 15-23 describe physical properties of the nodes are taken into consideration; col. 16, lines 31-35 describe the node is removed from the data delivery network when the connection to a node is broken).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Hua for assigning nodes to groups. The teachings of Hua, when implemented in the ‘988 system, will allow one of ordinary skill in the art to perform capacity planning for a telecommunications network. One of ordinary skill in the art would be motivated to utilize the teachings of Hua in the ‘988 system in order to provide a low-latency, high-bandwidth and highly scalable data delivery network.

As for claim 9, ‘988 teaches an intelligent networking planning method comprising (preamble): 
receiving data associated with a network node (claim 1, stanza 1), the data including data of a first type and data of a second type (claim 1, stanza 1), the data of the first type and the data of the second type being different (claim 1, stanza 1); 
assigning the network node to a first cluster based on the data of the first type, the data of the first type including bandwidth data (claim 1, stanza 2); 
determining, using the data of the first type, a forecast of a bandwidth demand of the network node at a first time (claim 1, stanza 6); 

assigning the network node to a second cluster based on the data of the second type (claim 1, stanza 7); and 
determining, based on the forecast and the assignment of the network node to the second cluster, an indication of a first change to be made to a network including the network node (claim 7, stanza 8), wherein the first change includes at least one of: a technology change, a node split, or an addition of a new network node (claim 7, stanza 8).
‘988 fails to teach determining an indication of a second change to be made to the network including a network node, wherein the second change includes at least one of: a firmware change, a node split, or an addition of a new network node, and wherein the second change is different than the first change.
However, it is well known in the art, to collect data from nodes and assign the nodes to group, as evidenced by Hua.
Hua discloses
determining an indication of a second change to be made to a network including a network node, wherein the second change includes at least one of: a firmware change, a node split, or an addition of a new network node, and wherein the second change is different than the first change (col. 14, lines 1-16 describe information that determines a node n is to be removed e.g. if node n is in node group g that does not has the largest population and does not has the largest level in group g, then the node is swapped with another node and the node then removed; col. 15, lines 15-23 describe physical properties of the nodes are taken into consideration; col. 16, lines 31-35 describe the node is removed from the data delivery network when the connection to a node is broken).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Hua for assigning nodes to groups. The teachings of Hua, when implemented in the ‘988 system, will allow one of ordinary skill in the art to perform capacity planning for a telecommunications network. One of ordinary skill in the art would be motivated to utilize the teachings of Hua in the ‘988 system in order to provide a low-latency, high-bandwidth and highly scalable data delivery network.

As for claim 18, ‘988 teaches a non-transitory computer-readable medium storing computer-executable instructions, that when executed by at least one processor, cause the at least one processor to (claim 15, preamble): 
receive data associated with a network node, the data including data of a first type and data of a second type (claim 15, stanza 1) the data of the second type being different than the data of the first type (claim 15, stanza 7); 
assign the network node to a first cluster based on the data of the first type, the data of the first type including bandwidth data (claim 15, stanza 2); 
determine, using the data of the first type, a forecast of a bandwidth demand of the network node at a first time (claim 15, stanza 6); 
assign the network node to a second cluster based on the data of the second type (claim 15, stanza 7); and 
determine, based on the forecast and the assignment of the network node to the second cluster, an indication of a first change to be made to a network including the network node, wherein the first change includes at least one of: a firmware change, a node split, or an addition of a new network node (claim 15, stanza 8).
‘988 fails to teach determine an indication of a second change to be made to a network including a network node, wherein the second change includes at least one of: a firmware change, a node split, 46Attorney Docket: 24663-0392 (0318CON) or an addition of a new network node, and wherein the second change is different than the first change.
However, it is well known in the art, to collect data from nodes and assign the nodes to group, as evidenced by Hua.
Hua discloses
determine an indication of a second change to be made to a network including a network node, wherein the second change includes at least one of: a firmware change, a node split, or an addition of a new network node, and wherein the second change is different than the first change (col. 14, lines 1-16 describe information that determines a node n is to be removed e.g. if node n is in node group g that does not has the largest population and does not has the largest level in group g, then the node is swapped with another node and the node then removed; col. 15, lines 15-23 describe physical properties of the nodes are taken into consideration; col. 16, lines 31-35 describe the node is removed from the data delivery network when the connection to a node is broken).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Hua for assigning nodes to groups. The teachings of Hua, when implemented in the ‘988 system, will allow one of ordinary skill in the art to perform capacity planning for a telecommunications network. One of ordinary skill in the art would be motivated to utilize the teachings of Hua in the ‘988 system in order to provide a low-latency, high-bandwidth and highly scalable data delivery network.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 9, 10, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gamage et al. (US 2018/0139148), hereinafter Gamage in view of Hua (US 9,990,607 B1).

As for claim 1, Gamage teaches a network configuration management system comprising:
a computer processor operable to execute a set of computer-readable instructions (paragraphs [0053]-[0054] describe a processor executes instructions); and a memory operable to store the set of computer-readable instructions operable to (paragraph [0153] describes the computer readable instructions are stored on computer readable storage medium);
assign a network node to a second cluster based on data of a second type (paragraph [0088] describes a second level host selection which selects the best host using the VIC’s CPU, memory and network demands); 
Gamage fails to teach
receive data associated with a network node, the data including data of a first type and data of a second type, the data of the first type and the data of the second type being different;
assign the network node to a first cluster based on the data of the first type, the data of the first type including bandwidth data;
determine, using the data of the first type, a forecast of a bandwidth demand of the network node at a first time;
determine, based on the forecast and the assignment of the network node to the second cluster, an indication of a first change to be made to a network including the network node, wherein the first change includes at least one of: a firmware change, a node split, or an addition of a new network node;
determine an indication of a second change to be made to the network including the network node, wherein the second change includes at least one of: a firmware change, a node split, or an addition of a new network node, and wherein the second change is different than the first change.
However, it is well known in the art, to collect data from nodes and assign the nodes to group, as evidenced by Hua.
Hua discloses
 receive data associated with a network node, the data including data of a first type and data of a second type (col. 22, lines 12-17 describe nodes measure data traffic bandwidths, round trip times, loss rate of their links and exchange the data among the nodes as status information), the data of the first type and the data of the second type being different (col. 22, lines 13-15 describe different metrics); 
assign the network node to a first cluster based on the data of the first type, the data of the first type including bandwidth data (col. 8, lines 33-56 describe the nodes are assigned to groups using bandwidth data); 
determine, using the data of the first type, a forecast of a bandwidth demand of the network node at a first time (col. 22, lines 11-15 describes the node measures data  traffic bandwidths and other metrics, the node estimates their bandwidth capacities and exchanges the data to other nodes); 
determine, based on the forecast and the assignment of the network node to a second cluster, an indication of a first change to be made to a network including the network node, wherein the first change includes at least one of: a firmware change, a node split, or an addition of a new network node (col. 22, lines 13-15 describe the nodes exchange estimated bandwidth capacities;  lines 26-33 describe the nodes joint and leave a data system by registering or deregistering with a controller, when a root node leaves, the controller removes all nodes from the network that disconnected from the data delivery network unannounced and the nodes without sufficient bandwidth); and 
determine an indication of a second change to be made to the network including the network node, wherein the second change includes at least one of: a firmware change, a node split, or an addition of a new network node, and wherein the second change is different than the first change (col. 14, lines 1-16 describe information that determines a node n is to be removed e.g. if node n is in node group g that does not has the largest population and does not has the largest level in group g, then the node is swapped with another node and the node then removed  and col. 15, lines 15-23 describe physical properties of the nodes are taken into consideration; col. 16, lines 31-35 describe the node is removed from the data delivery network when the connection to a node is broken).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Hua for assigning nodes to groups. The teachings of Hua, when implemented in the Gamage system, will allow one of ordinary skill in the art to perform capacity planning for a telecommunications network. One of ordinary skill in the art would be motivated to utilize the teachings of Hua in the Gamage system in order to provide a low-latency, high-bandwidth and highly scalable data delivery network.

As for claim 2, the combined system of Gamage and Hua teaches wherein the data includes at least one of topology data, telemetry data, geography data, configuration information, or input information (Gamage: paragraph [0081] describes the VCI’s configuration information is received by the scheduler).

As for claim 9, Gamage teaches intelligent networking planning method comprising: 
assigning a network node to a second cluster based on  data of a second type (paragraph [0088] describes a second level host selection which select the best host using the VCI’s CPU, memory, and network demands), the data of the second type being different than the data of the first type (paragraphs [0072] and [0081] describe different type of metrics); and
Gamage fails to teach 
receiving data associated with a network node, the data including data of a first type and data of a second type, the data of the first type and the data of the second type being different;
assigning the network node to a first cluster based on the data of the first type, the data of the first type including bandwidth data;
determining, using the data of the first type, a forecast of a bandwidth demand of the network node at a first time;
determining, based on the forecast and the assignment of the network node to the second cluster, an indication of a first change to be made to a network including the network node, wherein the first change includes at least one of: a firmware change, a node split, or an addition of a new network node
determining an indication of a second change to be made to the network including the network node, wherein the second change includes at least one of: a firmware change, a node split, or an addition of a new network node, and wherein the second change is different than the first change.
However, it is well known in the art, to collect data from nodes and assign the nodes to group, as evidenced by Hua.
Hua discloses
 receiving data associated with a network node, the data including data of a first type and data of a second type (col. 22, lines 12-17 describe nodes measure data traffic bandwidths, round trip times, loss rate of their links and exchange the data among the nodes as status information), the data of the first type and the data of the second type being different (col. 22, lines 13-15 describe different metrics); 
assigning the network node to a first cluster based on the data of the first type, the data of the first type including bandwidth data (col. 8, lines 33-56 describe the nodes are assigned to groups using bandwidth data); 
determining, using the data of the first type, a forecast of a bandwidth demand of the network node at a first time (col. 22, lines 11-15 describes the node measures data  traffic bandwidths and other metrics, the node estimates their bandwidth capacities and exchanges the data to other nodes); 
determining, based on the forecast and the assignment of the network node to the second cluster, an indication of a first change to be made to a network including the network node, wherein the first change includes at least one of: a firmware change, a node split, or an addition of a new network node (col. 22, lines 13-15 describe the nodes exchange estimated bandwidth capacities;  lines 26-33 describe the nodes joint and leave a data system by registering or deregistering with a controller, when a root node leaves, the controller removes all nodes from the network that disconnected from the data delivery network unannounced and the nodes without sufficient bandwidth); and 
determining an indication of a second change to be made to the network including the network node, wherein the second change includes at least one of: a firmware change, a node split, or an addition of a new network node, and wherein the second change is different than the first change (col. 14, lines 1-16 describe information that determines a node n is to be removed e.g. if node n is in node group g that does not has the largest population and does not has the largest level in group g, then the node is swapped with another node and the node then removed and col. 15, lines 15-23 describe physical properties of the nodes are taken into consideration; col. 16, lines 31-35 describe the node is removed from the data delivery network when the connection to a node is broken).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Hua for assigning nodes to groups. The teachings of Hua, when implemented in the Gamage system, will allow one of ordinary skill in the art to perform capacity planning for a telecommunications network. One of ordinary skill in the art would be motivated to utilize the teachings of Hua in the Gamage system in order to provide a low-latency, high-bandwidth and highly scalable data delivery network.

As for claim 10, the combined system of Gamage and Hua teaches wherein the data includes at least one of topology data, telemetry data, geography data, configuration information, or input information (Gamage: paragraph [0081] describes the VCI’s configuration information is received by the scheduler).

As for claims 18 and 19, these claims are computer program product claims of claims 1 and 2, respectively.  The claims contain similar limitations of that of claims 1 and 2, respectively.  Claims 18 and 19 are rejected for the same reasons given to claims 1 and 2, respectively.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gamage (US 2018/0139148) in view of Hua (US 9,990,607 B1) further in view of Raj et al. (US 2020/0092732), hereinafter Raj.

As for claim 4, the combined system of Gamage and Hua teaches wherein to assign the network node to a first cluster based on the data of the first type further comprises operations (Gamage: paragraphs [0084]-[0085] describe an initial placement which a scheduler selects a host for placement of the VCI using the VCI’s configured size).
The combined system of Gamage and Hua fails to teach wherein operations include:
determine, based on a forecast, that a network node is associated with a growth rate; and
determine, based on the growth rate, to assign the network node to the first cluster.
However, it is well known in the art, to place a station to a group of existing stations based on a factor, as evidenced by Raj.
Raj discloses wherein operations include:
determine, based on a forecast, that the network node is associated with a growth rate (paragraph [0013] describes a determination fora placement of wireless stations dose to wireless stations that are near bandwidth capacity with high-end user demand scores which uses time-series forecasting and clustering on end user device's peak bandwidth patterns over time, geospatial data on expected population growth); and
determine, based on the growth rate, to assign the network node a first cluster (paragraph [0013] describes the placement of wireless stations near wireless stations that are near bandwidth capacity with high-end user demand scores).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Raj for determining population growth. The teachings of Raj, when implemented in the Gamage and Hua system, will allow one of ordinary skill in the art to perform capacity planning for a telecommunications network. One of ordinary skill in the art would be motivated to utilize the teachings of Raj in the Gamage and Hua system in order to assists telecommunications network providers to optimize the number and placement of wireless stations based on predicted future capacity and demand scoring of end user devices (Raj: paragraph [0011]).

As for claim 12, the combined system of Gamage and Hua teaches all the limitations set forth above except wherein to assign a network node to a first cluster based on a data of a first type further comprises:
determining, based on a forecast, that the network node is associated with a growth rate; and
determining, based on the growth rate, to assign the network node a first cluster.
However, it is well known in the art, to place a station to a group of existing stations based on a factor, as evidenced by Raj.
Raj discloses wherein to assign a network node to a first cluster based on a data of a first type further comprises:
determining, based on a forecast, that the network node is associated with a growth rate (paragraph [0013] describes a determination for a placement of wireless stations close to wireless stations that are near bandwidth capacity with high-end user demand scores which uses time-series forecasting and clustering on end user device’s peak bandwidth patterns over time, geospatial data on expected population growth); and
determining, based on the growth rate, to assign the network node a first cluster (paragraph [0013] describes the placement of wireless stations near wireless stations that are near bandwidth capacity with high-end user demand scores).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Raj for determining population growth.  The teachings of Raj, when implemented in the Gamage and Hua system, will allow one of ordinary skill in the art to perform capacity planning for a telecommunications network. One of ordinary skill in the art would be motivated to utilize the teachings of Raj in the Gamage and Hua system in order to assists telecommunications network providers to optimize the number and placement of wireless stations based on predicted future capacity and demand scoring of end user devices (Raj: paragraph [0011]).

Claims 5, 8, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gamage (US 2018/0139148) in view of Hua (US 9,990,607) further in view of Isci (US 2011/0302578).

As for claim 5, the combined system of Gamage and Hua teaches wherein to determine, using the data, the forecast of the bandwidth demand of the network node at the first time further comprises: operations (Gamage: paragraph [0081] describes the scheduler uses an estimation of VCI utilization when calculating a standard deviation; Raj: paragraph  [0012] describes resources include bandwidth).
The combined system of Gamage and Hua fails to teach wherein operations comprises:
receive a regressor set; and
perform, using a first statistical model, dynamic time-warping on the data, wherein the dynamic time-warping is based on at least one of seasonality or periodicity.
However, it is well known in the art, to estimate capacity size of VMs for allocation, as evidenced by Isci.
Isci discloses
receive a regressor set (paragraph [0039] describes historical workload information is provided as input; paragraph [0068] describes the workload is for VM1 and VM2 in a 100-day period); and
perform, using a first statistical model, dynamic time-warping on the data (paragraph [0063] describes a method to estimate capacity size needed for provisioning n VMs by using the defined SLA model, the method applies both time series forecasting and statistical modeling to infer future workload patterns), wherein the dynamic time-warping is based on at least one of seasonality or periodicity (Figs 6A and 6B; paragraph [0068] describes graphs that depict CPU workload for two VMs in a 100-day period and the seasonal means and fluctuating patterns extracted from one of the VMs, the workload has daily and weekly seasonality).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Isci for determining estimation of volume of VMs for an allocation.  The teachings of Isci, when implemented in the Gamage and Hua system, will allow one of ordinary skill in the art to perform capacity planning for a telecommunications network. One of ordinary skill in the art would be motivated to utilize the teachings of Isci in the Gamage and Hua system in order to exploit statistical multiplexing among the workload patterns on multiple VMs on estimating the capacity needs of VMs, thus, unused resources of a low utilized VM can be directed to other co-located VMs with high utilization which improves overall resource utilization (Isci: paragraph [0022]).

As for claim 8, the combined system of Gamage and Hua teaches wherein to determine, based on the forecast and the assignment of the network node to the second cluster, an indication of a change to be made to a network including the network node further comprises (Hua: col. 23, lines 58-61 describe an entry point is provided for new nodes seeking to join the data delivery network, the entry point keeps track nodes in the network by keeping a list of recently joined nodes):
identify a plurality of indications of changes (Gamage: paragraph [0099] describes a proposed migration recommends multiple moves);
receive a constraint (Gamage: paragraphs [0101]-[0102] describe impact e.g. network saturation, of the proposed migration on network utilization within a cluster), 
select, based on the constraint, the first change to be made to the network from the plurality of indications of changes to the network (Gamage: paragraphs [0103]-[0104] describe a migration that would move a VCI away from a network saturated host).
The combined system of Gamage and Hua fails to teach wherein a constraint is configured to at least one of minimize a cost of a network node or maximize a profitability of the network node.
However, it is well known in the art, to apply provisioning technique that would optimize capacity savings of resources, as evidenced by Isci.
Isci discloses receive a constraint (paragraphs [0053]-[0054] describe SLA model module defines resource constraints on individual VM’s capacity, based on the derived joint-VM SLA , the joint-VM sizing module computes the super VM’s capacity need by taking into accounts its SLA constraints), wherein a constraint is configured to at least one of minimize a cost of a network node or maximize a profitability of the network node (paragraph [0038] describes a joint-VM provisioning exploits statistical multiplexing which leads to significant capacity savings; paragraph [0055] further describes the benefits of applying the VM multiplexing e.g. reduce hardware consumption).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Isci for defining resource constraints.  The teachings of Isci, when implemented in the Gamage and Hua system, will allow one of ordinary skill in the art to perform capacity planning for a telecommunications network. One of ordinary skill in the art would be motivated to utilize the teachings of Isci in the Gamage and Hua system in order to exploit statistical multiplexing among the workload patterns on multiple VMs on estimating the capacity needs of VMs, thus, unused resources of a low utilized VM can be directed to other co-located VMs with high utilization which improves overall resource utilization (Isci: paragraph [0022]).

As for claim 13, the combined system of Gamage and Hua teaches wherein to determine, using the data, the forecast of the bandwidth demand of the network node at the first time further comprises (Hua: col. 22, lines  13-17 describe the nodes estimate their bandwidth capacities and exchange among the nodes):
The combined system of Gamage and Hua fails to teach
receiving a regressor set
performing, using a first statistical model, dynamic time-warping on the data, wherein the dynamic time-warping is based on at least one of seasonality or periodicity.
However, it is well known in the art, to process data on a data set, as evidenced by Isci.
Isci discloses
receiving a regressor set (paragraph [0039] describes historical workload information is provided as input; paragraph [0068] describes the workload is for VM1 and VM2 in a 100-day period); and
performing, using a first statistical model, dynamic time-warping on the data (paragraph [0063] describes a method to estimate capacity size needed for provisioning n VMs by using the defined SLA model, the method applies both time series forecasting and statistical modeling to infer future workload patterns), wherein the dynamic time-warping is based on at least one of seasonality or periodicity (Figs 6A and 6B; paragraph [0068] describes graphs that depict CPU workload for two VMs in a 100-day period and the seasonal means and fluctuating patterns extracted from one of the VMs, the workload has daily and weekly seasonality).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Isci for processing data.  The teachings of Isci, when implemented in the Gamage and Hua system, will allow one of ordinary skill in the art to perform capacity planning for a telecommunications network. One of ordinary skill in the art would be motivated to utilize the teachings of Isci in the Gamage and Hua system in order to exploit statistical multiplexing among the workload patterns on multiple VMs on estimating the capacity needs of VMs, thus, unused resources of a low utilized VM can be directed to other co-located VMs with high utilization which improves overall resource utilization (Isci: paragraph [0022]).

As for claim 16, the combined system of Gamage and Hua teaches wherein to determine, based on the forecast and the assignment of the network node to the second cluster, an indication of a change to be made to a network including the network node further comprises (Hua: col. 23, lines 58-61 describe an entry point is provided for new nodes seeking to join the data delivery network, the entry point keeps track nodes in the network by keeping a list of recently joined nodes):
identifying a plurality of indications of changes (Gamage: paragraph [0099] describes a proposed migration recommends multiple moves);
receiving a constraint (Gamage: paragraphs [0101]-[0102] describe impact e.g. network saturation, of the proposed migration on network utilization within a cluster), 
selecting, based on the constraint, the first change to be made to the network from the plurality of indications of changes to the network (Gamage: paragraphs [0103]-[0104] describe a migration that would move a VCI away from a network saturated host).
The combined system of Gamage and Hua fails to teach wherein a constraint is configured to at least one of minimize a cost of a network node or maximize a profitability of the network node.
However, it is well known in the art, to apply provisioning technique that would optimize capacity savings of resources, as evidenced by Isci.
Isci discloses receive a constraint (paragraphs [0053]-[0054] describe SLA model module defines resource constraints on individual VM’s capacity, based on the derived joint-VM SLA , the joint-VM sizing module computes the super VM’s capacity need by taking into accounts its SLA constraints), wherein a constraint is configured to at least one of minimize a cost of a network node or maximize a profitability of the network node (paragraph [0038] describes a joint-VM provisioning exploits statistical multiplexing which leads to significant capacity savings; paragraph [0055] further describes the benefits of applying the VM multiplexing e.g. reduce hardware consumption).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Isci for defining resource constraints.  The teachings of Isci, when implemented in the Gamage and Hua system, will allow one of ordinary skill in the art to perform capacity planning for a telecommunications network. One of ordinary skill in the art would be motivated to utilize the teachings of Isci in the Gamage and Hua system in order to exploit statistical multiplexing among the workload patterns on multiple VMs on estimating the capacity needs of VMs, thus, unused resources of a low utilized VM can be directed to other co-located VMs with high utilization which improves overall resource utilization (Isci: paragraph [0022]).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gamage (US 2018/0139148) in view of Hua (US 9,990,607) and  Isci (US 2011/0302578) and further in view of Raj (US 2020/0092732).

As for claim 6, the combined system of Gamage, Hua and Isci teaches wherein a regressor set includes either time-based regressors or external regressors (Isci: paragraph [0068] describes history workload for two VMs in a 100-day period).
The combined system of Gamage, Hua and Isci fails to teach
an external regressors including at least one of customer counts, value-per-node, number of commercial passings, or socioeconomic data.
However, it is well known in the art, to collect data associated with population growth data, as evidenced by Raj.
Raj discloses
an external regressors including at least one of customer counts (paragraph [0033] describes data from population data, customer data and wireless station data are collected, population data includes geospatial population growth data), value-per-node (Raj: paragraph [0034] describes customer data includes types of data usage by each end user device i.e. UE, a service usage profile for each UE and wireless stations visited), number of commercial passings, or socioeconomic data.
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Raj for collecting population growth data.  The teachings of Raj, when implemented in the Gamage, Hua and Isci system, will allow one of ordinary skill in the art to perform capacity planning for a telecommunications network. One of ordinary skill in the art would be motivated to utilize the teachings of Raj in the Gamage, Hua and Isci system in order to assists telecommunications network providers to optimize the number and placement of wireless stations based on predicted future capacity and demand scoring of end user devices (Raj: paragraph [0011]).

As for claim 14, the combined system of Gamage, Hua and Isci teaches wherein a regressor set includes either time-based regressors or external regressors (Isci: paragraph [0068] describes history workload for two VMs in a 100-day period).
The combined system of Gamage, Hua and Isci fails to teach
an external regressors including at least one of customer counts, value-per-node, number of commercial passings, or socioeconomic data.
However, it is well known in the art, to collect data associated with population growth data, as evidenced by Raj.
Raj discloses
an external regressors including at least one of customer counts (paragraph [0033] describes data from population data, customer data and wireless station data are collected, population data includes geospatial population growth data), value-per-node (Raj: paragraph [0034] describes customer data includes types of data usage by each end user device i.e. UE, a service usage profile for each UE and wireless stations visited), number of commercial passings, or socioeconomic data.
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Raj for collecting population growth data.  The teachings of Raj, when implemented in the Gamage, Hua and Isci system, will allow one of ordinary skill in the art to perform capacity planning for a telecommunications network. One of ordinary skill in the art would be motivated to utilize the teachings of Raj in the Gamage, Hua and Isci system in order to assists telecommunications network providers to optimize the number and placement of wireless stations based on predicted future capacity and demand scoring of end user devices (Raj: paragraph [0011]).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gamage (US 2018/0139148) and Hua (US 9,990,607) in view of Isci (US 2011/0302578) further in view of Moon et al. (US 2019/0129918), hereinafter Moon.

As for claim 7, the combined system of Gamage and Hua teaches all the limitations set forth above except where in computer-readable instructions are further operable to: 
perform, using a second statistical model, dynamic time-warping on a data;
receive an error rate associated with the first statistical model and an error rate associated with the second statistical model;
determine that an error rate associated with a first statistical model is less than an error rate associated with a second statistical model; and
select, based on the determination that the error rate associated with the first statistical model is less than the error rate associated with the second statistical model, an output associated with the first statistical model.
However, it is well known in the art, to process data using a statistical modeling, as evidenced by Isci.
Isci discloses
perform, using a second statistical model, dynamic time-warping on a data (paragraph [0063] describes a method of estimating the capacity size needed for provisioning n VMs, the method applies both time series forecasting and statistical modeling);
receive an error rate associated with a first statistical model and an error rate associated with a second statistical model (paragraph [0063] describes the forecasting error is modeled by statistical distributions).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Isci for using statistical model.  The teachings of Isci, when implemented in the Gamage and Hua system, will allow one of ordinary skill in the art to perform capacity planning for a telecommunications network. One of ordinary skill in the art would be motivated to utilize the teachings of Isci in the Gamage and Hua system in order to exploit statistical multiplexing among the workload patterns on multiple VMs on estimating the capacity needs of VMs, thus, unused resources of a low utilized VM can be directed to other co-located VMs with high utilization which improves overall resource utilization (Isci: paragraph [0022]).
The combined system of Gamage, Hua and Isci fails to teach
determine that an error rate associated with a first statistical model is less than an error rate associated with a second statistical model; and
select, based on the determination that the error rate associated with the first statistical model is less than the error rate associated with the second statistical model, an output associated with the first statistical model.
However, it is well known in the art, to select an optimal statistic model based on error rates, as evidenced by Moon.
Moon discloses determine that an error rate associated with a first statistical model is less than an error rate associated with a second statistical model (paragraph [0101] describes the detection of a statistical model’s error that corresponds to local minima); and
select, based on the determination that the error rate associated with the first statistical model is less than the error rate associated with the second statistical model, an output associated with the first statistical model (paragraph [0101] describes if the detection of error corresponding to global minima is positive, then a candidate statistical model having minimum error is selected).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Moon for selecting an optimal statistical model.  The teachings of Moon, when implemented in the Gamage, Hua and Isci system, will allow one of ordinary skill in the art to select an optimal statistical model. One of ordinary skill in the art would be motivated to utilize the teachings of Moon in the Gamage, Hua and Isci system in order to determine statistical model that can best show the statistical characteristics of given data (Moon: Abstract). 

As for claim 15, the combined system of Gamage and Hua teaches all the limitations set forth above except where in computer-readable instructions are further operable to: 
performing, using a second statistical model, dynamic time-warping on a data;
receiving an error rate associated with the first statistical model and an error rate associated with the second statistical model;
determining that an error rate associated with a first statistical model is less than an error rate associated with a second statistical model; and
selecting, based on the determination that the error rate associated with the first statistical model is less than the error rate associated with the second statistical model, an output associated with the first statistical model.
However, it is well known in the art, to process data using a statistical modeling, as evidenced by Isci.
Isci discloses
performing, using a second statistical model, dynamic time-warping on a data (paragraph [0063] describes a method of estimating the capacity size needed for provisioning n VMs, the method applies both time series forecasting and statistical modeling);
receiving an error rate associated with a first statistical model and an error rate associated with a second statistical model (paragraph [0063] describes the forecasting error is modeled by statistical distributions).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Isci for using statistical model.  The teachings of Isci, when implemented in the Gamage and Hua system, will allow one of ordinary skill in the art to perform capacity planning for a telecommunications network. One of ordinary skill in the art would be motivated to utilize the teachings of Isci in the Gamage and Hua system in order to exploit statistical multiplexing among the workload patterns on multiple VMs on estimating the capacity needs of VMs, thus, unused resources of a low utilized VM can be directed to other co-located VMs with high utilization which improves overall resource utilization (Isci: paragraph [0022]).
The combined system of Gamage, Hua and Isci fails to teach
determining that an error rate associated with a first statistical model is less than an error rate associated with a second statistical model; and
selecting, based on the determination that the error rate associated with the first statistical model is less than the error rate associated with the second statistical model, an output associated with the first statistical model.
However, it is well known in the art, to select an optimal statistic model based on error rates, as evidenced by Moon.
Moon discloses determining that an error rate associated with a first statistical model is less than an error rate associated with a second statistical model (paragraph [0101] describes the detection of a statistical model’s error that corresponds to local minima); and
selecting, based on the determination that the error rate associated with the first statistical model is less than the error rate associated with the second statistical model, an output associated with the first statistical model (paragraph [0101] describes if the detection of error corresponding to global minima is positive, then a candidate statistical model having minimum error is selected).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Moon for selecting an optimal statistical model.  The teachings of Moon, when implemented in the Gamage, Hua and Isci system, will allow one of ordinary skill in the art to select an optimal statistical model. One of ordinary skill in the art would be motivated to utilize the teachings of Moon in the Gamage, Hua and Isci system in order to determine statistical model that can best show the statistical characteristics of given data (Moon: Abstract). 

Allowable Subject Matter
Claims 3, 11, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As for claim 3, the combined system of Gamage and Hua teaches  wherein the data includes a node identifier for the network node (Hua: col. 17, lines 3-8 describe the ID of the node is assigned by the controller), wherein computer-readable instructions are further operable to perform operations (Gamage: paragraph [0155] describes computer-executable instructions are executed to perform functions).
The combined system of Gamage and Hua fails to teach
extract, subsequent to receiving the data, prior to determining the forecast of the bandwidth demand, and using fuzzy logic, a node number from the node identifier;
determine a cadence of the data, wherein the cadence comprises a frequency at which the data is received from the network node; and
perform de-noising of the data, wherein de-noising removes one or more abnormalities in the cadence from the network node.
However, it is well known in the art, to process data for estimating capacity size needed for provisioning VMs, as evidenced by Isci.
Isci discloses perform, using techniques, an analysis of data to generate second data (paragraph [0063] describes a technique to estimate the capacity size needed for provisioning n VMs by using history workload time series and SLA parameters for each individual VM, the output will be estimated i.e. computing the total workload for all VMs; paragraph [0066] describes different forecasting techniques);
determine a cadence of the data (paragraphs [0065] and [0067]-[0068] describe forecasting technique which merges workload of two VMs, the data extracted from VMs’ workload), wherein the cadence comprises a frequency at which the data is received from the network node (paragraph [0068] describes the workload of the VMs in a 100-day period is used); and
perform de-noising of the data, wherein de-noising removes one or more abnormalities in the cadence from the network node (paragraphs [0065] and [0068] describe the method of identifying irregular fluctuating workload by removing the regular workload, workload for two VMs are aggregated in a 100-day period, the data extracted from the workload shows regular and fluctuating patterns).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Isci for receiving join VM sizing inputs.  The teachings of Isci, when implemented in the Gamage and Raj system, will allow one of ordinary skill in the art to perform capacity planning for a telecommunications network. One of ordinary skill in the art would be motivated to utilize the teachings of Isci in the Gamage and Raj system in order to exploit statistical multiplexing among the workload patterns on multiple VMs on estimating the capacity needs of VMs, thus, unused resources of a low utilized VM can be directed to other co-located VMs with high utilization which improves overall resource utilization (Isci: paragraph [0022]).
The combined system of Gamage, Raj and Isci fails to teach wherein a technique comprises fuzzy logic.
However, it is well known in the art, to apply fuzzy logic in forecasting resources, as evidenced by Kennedy.
Kennedy discloses wherein a technique comprises fuzzy logic (paragraph [0036] describes fuzzy logic is applied to predict future-needed network services, resources and configurations).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Kennedy for applying fuzzy logic.  The teachings of Kennedy, when implemented in the Gamage, Raj and Isci system, will allow one of ordinary skill in the art to provide detailed network and services information. One of ordinary skill in the art would be motivated to utilize the teachings of Kennedy in the Gamage, Raj and Isci system in order to predict future-needed network services, network resources and network configurations which provide a model that helps improve on-time and real-time response, increase traffic throughput, decrease end-to-end delay, and increase network reliability and dependability (Kennedy: paragraph [0037]).
The combined system of Gamage, Raj, Isci and Kennedy fails to teach extract, subsequent to receiving the data, prior to determining the forecast of the bandwidth demand, and using fuzzy logic, a node number from the node identifier.
 
Claim 3 is having allowable subject matter.


As for claim 11, the combined system of Gamage and Hua teaches all the limitations set forth above except wherein computer-readable instructions are further operable to: 
performing, using fuzzy logic, an analysis of the data to generate second data;
determining a cadence of the second data, wherein the cadence comprises a frequency at which the data is received from the network node; 
comparing the frequency at which the data is received from the network node to a threshold frequency; and
performing de-noising of the second data, wherein de-noising removes one or more abnormalities in the cadence from the network node.
However, it is well known in the art, to process data for estimating capacity size needed for provisioning VMs, as evidenced by Isci.
Isci discloses perform, using techniques, an analysis of data to generate second data (paragraph [0063] describes a technique to estimate the capacity size needed for provisioning n VMs by using history workload time series and SLA parameters for each individual VM, the output will be estimated i.e. computing the total workload for all VMs; paragraph [0066] describes different forecasting techniques);
determine a cadence of the second data (paragraphs [0065] and [0067]-[0068] describe forecasting technique which merges workload of two VMs, the data extracted from VMs’ workload), wherein the cadence comprises a frequency at which the data is received from the network node (paragraph [0068] describes the workload of the VMs in a 100-day period is used); and
perform de-noising of the second data, wherein de-noising removes one or more abnormalities in the cadence from the network node (paragraphs [0065] and [0068] describe the method of identifying irregular fluctuating workload by removing the regular workload, workload for two VMs are aggregated in a 100-day period, the data extracted from the workload shows regular and fluctuating patterns).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Isci for receiving join VM sizing inputs.  The teachings of Isci, when implemented in the Gamage and Raj system, will allow one of ordinary skill in the art to perform capacity planning for a telecommunications network. One of ordinary skill in the art would be motivated to utilize the teachings of Isci in the Gamage and Raj system in order to exploit statistical multiplexing among the workload patterns on multiple VMs on estimating the capacity needs of VMs, thus, unused resources of a low utilized VM can be directed to other co-located VMs with high utilization which improves overall resource utilization (Isci: paragraph [0022]).
The combined system of Gamage, Raj and Isci fails to teach wherein a technique comprises fuzzy logic.
However, it is well known in the art, to apply fuzzy logic in forecasting resources, as evidenced by Kennedy.
Kennedy discloses wherein a technique comprises fuzzy logic (paragraph [0036] describes fuzzy logic is applied to predict future-needed network services, resources and configurations).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Kennedy for applying fuzzy logic.  The teachings of Kennedy, when implemented in the Gamage, Raj and Isci system, will allow one of ordinary skill in the art to provide detailed network and services information. One of ordinary skill in the art would be motivated to utilize the teachings of Kennedy in the Gamage, Raj and Isci system in order to predict future-needed network services, network resources and network configurations which provide a model that helps improve on-time and real-time response, increase traffic throughput, decrease end-to-end delay, and increase network reliability and dependability (Kennedy: paragraph [0037]).
The combined system of Gamage, Raj, Isci and Kennedy fails to teach comparing a frequency at which data is received from a network node to a threshold frequency.
McDonald discloses comparing a frequency at which data is received from a network node to a threshold frequency (col. 13, lines 7-21 describe a process of comparing data received rate to a threshold).

Claim 17 recites the limitations “The method of claim 11, wherein performing de-noising of the second data further comprises: determining, that the frequency at which the data is received from the network node is below the threshold frequency; and imputing, based on the determination that the frequency is below the threshold frequency. a missing data value for the network node.”

Claim 11 would be allowable if the claim includes limitations of claim 17.

Claim 20 recites similar limitations as claim 11, the claim would be allowable if the claim includes limitations of claim 17.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Smith et al. (US 2015/0326441) teach stream creation with limited topology information
Charturvedi (US 2015/0034410) teach power management of a personal area fabric
Patel et al. (US 2020/0136898) teach system and methods for network configuration management








Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013. The examiner can normally be reached M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. T. N/
Examiner, Art Unit 2459
/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459